Citation Nr: 9900958	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease with L5 - S1 radiculopathy, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
October 1972, and from December 1974 to April 1990.  

This matter arises from various rating decisions rendered 
since May 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  In the 
aggregate, these increased the disability evaluation for the 
veteran's service-connected degenerative joint disease of the 
lumbar spine from 10 percent to 20 percent.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

In a written statement dated in December 1998, the veteran's 
representative raised the additional issues of entitlement to 
an extended period of convalescence following the veteran's 
low back surgery, service connection for degenerative joint 
disease of the thoracic spine, a compensable disability 
evaluation for a postoperative scar as a result of surgery 
performed on the veteran's low back, service connection for 
psychophysiologic gastrointestinal reaction, service 
connection for post-traumatic stress disorder, and a total 
disability rating based upon individual unemployability as a 
result of service-connected disabilities.  These issues are 
not "inextricably intertwined" with the issue now on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Nor 
have they been developed or certified for appeal.  See 
38 U.S.C.A. § 7105.  As such, they are referred to the RO for 
all action deemed necessary.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.  

As previously noted, the veteran is service connected for 
degenerative joint disease of the lumbar spine with L5 - S1 
radiculopathy.  This disability currently is rated as 
20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).  

The appellate record indicates that the veteran has not been 
afforded a VA orthopedic examination since June 1995.  
Moreover, it appears that that examination did not include a 
thorough assessment of any neurological components associated 
with the disability now at issue.  Finally, the Board notes 
that the examiner did not indicate whether this disability 
results in limitation of motion of the lumbar spine, and 
whether there is pain, weakness, or other indicators of 
functional loss vis-à-vis the lumbar spine in addition to any 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45; see also 
VAOPGCPREC 36-97 (December 12, 1997), and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  In view of these shortcomings, 
the Board believes that a more thorough VA orthopedic and 
neurological examination must be conducted to ensure the 
adequacy of the record, and to ensure that the veteran is 
accorded due process of the law.  See 38 U.S.C.A. § 5107 
(West 1991).  

Accordingly, this case is REMANDED to the RO for action as 
follows:  

1.  The veteran should be afforded VA 
examinations of the lumbar spine, 
conducted by a neurologist and an 
orthopedist.  The purpose of the 
examinations is to determine and evaluate 
the extent of disability arising from the 
degenerative joint disease of the 
veteran's lumbar spine with L5 - S1 
radiculopathy.  The examiners should 
conduct all tests and studies as 
indicated, including X-ray studies.  If 
feasible, the claims folder, including a 
copy of this REMAND, should be made 
available to the examiners for their 
review.  Each examiner is to comment on 
the extent of 

any limitation of motion, pain on motion, 
weakness, fatigability, and coordination 
or impairment of movement, and 
interference with sitting, standing, and 
weight bearing that is associated with 
the disability at issue.  The examiners 
should offer a complete rationale for 
each opinion and conclusion expressed.  
The veteran is hereby advised that his 
failure to report for the examinations as 
scheduled may adversely affect his claim.  
See Connolly v. Derwinski, 
1 Vet. App. 566 (1991).  

2.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If any is 
not, it should be returned to the 
examining physician for corrective 
action.  

3.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  In this regard, the RO should 
readjudicate the veteran's claim of 
entitlement to a disability rating in 
excess of 20 percent for degenerative 
joint disease of the lumbar spine with 
L5 - S1 radiculopathy, giving due 
consideration to the provisions of 
38 C.F.R. §§ 4.40, 4.45, VAOPGCPREC 36-
97, and DeLuca v. Brown, 8 Vet. App. at 
206.  

4.  If the benefit sought on appeal is 
not granted, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to 

the Board for further appellate consideration.  The veteran 
need take no action until so informed.  The purpose of this 
REMAND is both to obtain clarifying information and to accord 
the appellant due process of law.  No inference should be 
drawn regarding the final disposition of the claim.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

- 2 -
